The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. The instant claims are directed to a biosensor for and methods of determining the ascorbic acid concentration in a sample through contacting a sample with a gold (III) chloride gel.  In paragraph [0034] of the cited Rege (US 2018/0066074) a description of figure 23 of that reference is presented.  Figure 23 shows the fabrication of hydrogel sensors for the detection of ionizing radiation.  To do this, a mixture of HAuCl4 (a gold (III) chloride) and CxTAB is mixed with liquid agarose and allowed to set in a circular mold (this is anticipatory of the biosensor of claim 1), prior to radiation treatment ascorbic acid is allowed to diffuse into the gel from the top for 10 minutes, and this results in the formation of a colorless hydrogel and irradiation with high energy photons results in the formation of gold nanoparticles in the hydrogel along the region of irradiation.  Thus it appears that the colorless nature of the gel after diffusion of ascorbic acid is stable until the gel is irradiated.  In other words a gold (III) chloride gel that anticipates claim 1 does not appear to be sensitive to the subsequent diffusion of ascorbic acid into the gel.  The description of the gel formation in example 1 of the instant specification appears to be substantially similar in that the gel material into which the gold (III) chloride is mixed and allowed to solidify is agarose.  While there are some differences in the composition and/or treatment of the composition, the differences do not appear to be substantial.  Thus it appears that either the invention as claimed is not enabled or the scope of the claims is overly broad so that it includes non-working embodiments which are substantially similar to the instantly described examples.  
Claims 17-20 are rejected under 35 U.S.C. 112(a), because the specification, while being enabling for the sample being a tear, a tear film or aqueous humor which are directly related to the eye and/or its components, does not reasonably provide enablement for any bodily fluid.  The specification does not enable any person skilled in the art to which it pertains, or with which it is 
Claims 1-20 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In claim 1 it is not clear whether the gold (III) chloride gel and the container or substrate are separate individual items or have a definite structural relationship.  For examination purposes, the claim will be treated as covering both possibilities.  With respect to claim 17, it is not clear if the type of sample is a required element in order for the limitation of claim 17 to actually be fulfilled.  In other words, can a sample such as sweat, blood or its components, urine saliva, or other body fluids not directly related to the eye be used to indicate an eye condition?  If not, defining the type of fluid is a required element for claim 17.  The same problem exists for claims 19 and 20.  All other claims not specifically addressed above are dependent from one of the above claims and fail to correct/solve the issue.  
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.
Claims 2-3 are rejected under 35 U.S.C. 112(d), as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The analyte is not positively recited element of the biosensor so that defining it in claim 2 fails to further limit the scope of claim 1.  With respect to claim 3, claim 1 is not directed to the method of making the biosensor, rather it is directed to the biosensor.  Since the device could be made in different ways, the method by which it is produced does not limit the device in the same manner that the process in a product by process claim does not limit the product.  Thus the concentration of gold chloride in the solution used to make the gel does not provide a further limitation of the biosensor.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Grosskopf (US 2,709,127, hereinafter called Grosskopf ‘127’ or US 3,122,998, hereinafter called Grosskopf ‘998) Walsh (US 2006/0252640).  
In the patent Grosskopf ‘127 teaches a sensor including a container or substrate (glass tube 1) and a gold (III) chloride gel (silica gel impregnated with gold chloride, see at least column 3, lines 27-31).
In the patent Grosskopf ‘998 teaches a sensor including a container or substrate (transparent detector tube with sealed ends 1 and 2) and a gold (III) chloride gel (silica gel impregnated with gold chloride, see at least column 1, lines 50-56).  
In paragraph [0059], Walsh teaches mixing gold chloride with water and dextran to prepare a viscous solution that was poured into a mold and air dried.  This constitutes a container or substrate and a gold (III) chloride gel which anticipates the claims.  
Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Premasiri (US 2008/0096005, hereinafter called Premasiri ‘005).  Paragraphs [0042]-[0043] of Premasiri ‘005 teach a gold ion doped sol-gel formed by the hydrolysis of tetramethoxysilane (Si(OCH3) 4) in an acidic methanol solution of metal precursors such as chlorauric acid (HAuCl4, a gold (III) chloride) based metal precursors.  After about 3 hours of agitation to complete hydrolysis, sol-gel aliquots (about 25 µl) within microcentrifuge tubes, such as polypropylene microcentrifuge tubes, were dried in a fume hood for about 12 to 48 hours at ambient temperature and airflow (relative humidity about 40%).  This constitutes a container or substrate and a gold (III) chloride gel which anticipates claims 1-4.  There would be extra tubes that did not have the sol-gel which would constitute the collection container for collecting the sample required by claim 5.  Thus claim 5 is also anticipated.  
Claims 1-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Premasiri (US 2008/0123093, hereinafter called Premasiri ‘093).  Paragraphs [0039]-[0040] of Premasiri ‘093 3) 4) in an acidic methanol solution of metal precursors such as chlorauric acid (HAuCl4, a gold (III) chloride) based metal precursors.  After about 3 hours of agitation to complete hydrolysis, sol-gel aliquots (about 25 µl) within microcentrifuge tubes, such as polypropylene microcentrifuge tubes, were dried in a fume hood for about 12 to 48 hours at ambient temperature and airflow (relative humidity about 40%).  This constitutes a container or substrate and a gold (III) chloride gel which anticipates claims 1-4.  There would be extra tubes that did not have the sol-gel which would constitute the collection container for collecting the sample required by claim 5.  Thus claim 5 is also anticipated.  Figures 14-18 as described in paragraphs [0068]-[0076] teach a color pixel detection device (CDC array 110) coupled to a computer (80) with a database or library for comparison, providing the capability of identifying the specimen under test (see at least paragraph [0070]. Thus the elements of claims 6-8 are also anticipated by Premasiri ‘093 so that claims 1-8 are anticipated.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Connolly (US 2014/0155703) in view of Hashimi or Jin (CN 101109697).  In the patent publication Connolly teaches a gel (14) attached to a substrate (skin 16) used for sensing one or more analytes in a biological fluid.  Paragraph [0043] teaches that the gel could contain substances which cause a color change after a certain time related to the flux level of a substance of interest such as glucose, vitamin C (ascorbic acid) etc.  In this case, color sensitivity of the gel acts as a sensor.  The binding/trapping layer (16) may be transparent to allow any color change in the gel to be viewed.  Alternatively, part of the binding layer may be inactive (or perforated) to allow smaller amounts of analyte to diffuse through into a color change zone that can be viewed through any perforation or opening while still substantially controlling the diffusion flux.  Thus, an expected rate of color change against the controlled analyte flux could be calculated and used in a diagnostic capacity.  Paragraph [0041] teaches that the gel layer is substantially uniform both chemically and physically, so that it does not itself create a diffusion gradient, but instead presents a uniform environment through which analyte can flow naturally.  The gel can be any of a range of suitable skin contacting gels and can contain permeability enhancers which speed up the transfer of the analyte from the skin to the gel patch.  For example, the gel layer may comprise a methyl cellulose powder dissolved in a physiological saline or buffer to form a gel.  Connolly does not teach any particular reagent for ascorbic acid.  
In the paper Hashimi teaches that detection of ascorbic acid with a chloroauric acid solution (a gold (III) chloride) to produce a blue-violet coloration.  The paragraph bridging pages 645-646 teaches that the method is sensitive, simple and rapid and can be adopted for routine analysis.  The procedure for ascorbic acid detection is given in the first paragraph of the “procedure” section on page 464.  Figure 1 gives a typical calibration curve.  
In the patent publication Jin teaches a method for determining vitamin C (ascorbic acid) by a golden nanometer particle spectrophotometry.  In the method, a gold (III) chloride reagent HAuCl is mixed with an acid and ascorbic acid (vitamin C) to produce a color change.  A comparison tube is also made to allow measurement of the ascorbic acid concentration.   
It would have been obvious to one of ordinary skill in the art at the time the application was filed to prepare the gel of Connolly with the gold (III) chloride material of Hashimi or Jin and use it to measure the concentration of ascorbic acid in a sample because ascorbic acid (vitamin C) is a potential analyte that Connolly teaches the incorporation of a regent into the gel .  
Claims 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Connolly in view if Hashimi or Jin as applied to claims 1-16 above, and further in view of Gartia or Miratashi.  Connolly does not teach that the concentration of ascorbic acid can be related to eye problems.  
In the paper Gartia teaches a point-of-service (POS) quantitative ascorbic acid (AA) assay of aqueous humor of patients undergoing therapeutic anterior chamber paracentesis.  The introduction teaches that methods for evaluating the integrity of the anterior globe in trauma patients and the wound integrity in post-operative patients involve the use of a color change of a dye placed in the eye.  The change in color would indicate the passage of aqueous humor through a corneal or anterior scleral wound, which represents a direct communication of the internal eye fluid with the external tear film.  In their method, testing ascorbic acid (AA) within the ocular tear film acts as a surrogate biomarker of anterior scleral or corneal wound integrity.  The method utilizes the 20-fold difference in AA concentrations found in ocular fluids.  Aqueous humor has an average AA concentration of 1049 ± 433 micromol/L whereas the ocular tear film only has an average AA concentration of 23 ± 9.6 micromol/L.  With this fundamental difference in concentration and the knowledge that aqueous humor is continuously produced within the anterior chamber, they hypothesized that when the integrity of the anterior globe is disturbed from a full-thickness laceration, the higher concentrations of AA from within the continuously flowing aqueous humor will be released into the tear film causing a rise in the amount of AA in the tear film that can be quantified.  
In the paper Miratashi evaluated the vitamin C (ascorbic acid) concentration of aqueous humor with cataracts.  Senile cataract is one of the most important preventable causes of blindness.  Oxidative agents like ultraviolet (UV) are one of the most important causes of cataract.  Vitamin C is an important water soluble antioxidant agent in the aqueous humor.  In a cross-sectional study, 85 patients admitted to Rah-Ahan Eye Hospital for cataract surgery were 
It would have been obvious to one of ordinary skill in the art at the time the application was filed to use the measurement method of Connolly to relate the concentration of ascorbic acid in optical fluids to eye problems and/or the risk thereof as taught by Gartia or Miratashi because of the correlation between eye problems and the measurement of ascorbic acid in optical fluids as taught by Gartia or Miratashi.  
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The additionally cited art is related to ascorbic acid sensing methods and gold containing gels.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Arlen Soderquist whose telephone number is (571)272-1265.  The examiner can normally be reached on 1st week Monday-Thursday, 2nd week Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571)272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 

/ARLEN SODERQUIST/            Primary Examiner, Art Unit 1797